Citation Nr: 0926355	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1953 to June 1959.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in April 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that tinnitus currently exists.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  
Because the two issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated December 14, 2005 and February 29, 2008, including 
evidence of "a relationship between your disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military and VA Medical Centers.  The Veteran was 
also advised in the letters that a VA examination would be 
provided if necessary to decide his claims.  With respect to 
private treatment records, the letters informed the Veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the letters were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the Veteran was asked to complete this release so that VA 
could obtain private treatment records on his behalf.

The December 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the February 2008 letter, page 4.

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the December 2005 letter, page 3; see also the February 
2008 letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a letter from the RO dated March 20, 2006 and in the 
above-referenced February 29, 2008 letter.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service personnel records, 
separation examination, and post-service VA treatment records 
have been associated with the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
audiological examination in April 2006.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise.

It appears from the record that some of the Veteran's service 
treatment records are missing.  The Board is cognizant of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the 
Court elaborated on the VA's responsibility to obtain a 
veteran's service treatment records.  The Board finds, 
however, that no useful purpose would be served in remanding 
this matter for more development.  In this case, the RO has 
attempted to locate the Veteran's service treatment records.  
The RO first submitted a request to the NPRC in December 
2005, asking for the Veteran's complete medical record.  In 
January 2006, the NPRC responded that there are no service 
treatment records on file.  See the January 6, 2006 
Request/Response Information Form [noting that the Veteran's 
record is "fire related and there are no SMR's or SGO's"].  
There is no indication that the Veteran's service treatment 
records still exist.  See the April 20, 2006 Formal Finding 
on the Unavailability of Service Records.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and he 
testified before the undersigned Veterans Law Judge in April 
2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

Initial matter - missing service records

The Board notes that some of the Veteran's service treatment 
records are missing.             The Court has held that in 
cases where records once in the hands of the Government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claims have been undertaken with this heightened duty in 
mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

In essence, the Veteran claims that his hearing loss and 
alleged tinnitus are related to his active duty military 
service. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

The above-referenced April 2006 VA examination report 
indicated a current diagnosis of "moderate to severe SNHL 
[sensorineural hearing loss] in the right ear and a moderate 
to profound SNHL in the left ear."  See the April 2006 VA 
examiner's report, page 4.  Accordingly, Hickson element (1) 
is met as to the Veteran's hearing loss claim.  

With respect to the Veteran's tinnitus claim, no medical 
evidence of record indicates that the Veteran currently has 
tinnitus.  The Veteran indicated he experienced problems with 
tinnitus only "once in a while", about every two weeks, at 
the April 2006 VA examination.  The examiner pertinently 
determined that the Veteran's "[r]are ringing in the ears . 
. . is consistent with normal ear function and not considered 
'tinnitus' for rating purposes. . . . '[T]innitus' was not 
diagnosed on today's exam."  See the April 2006 VA 
examiner's report, page 4.  

The Veteran has presented no medical evidence to the 
contrary.  In particular, with the exception of one August 
24, 2007 VA audiology consult report [in which the Veteran 
reported no significant changes with respect to the claimed 
tinnitus], there are no post-service outpatient treatment or 
other medical records which refer to the Veteran's claimed 
tinnitus.  The Board adds that the Veteran has had ample 
opportunity to secure medical evidence in his favor and 
submit the same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

The Veteran is competent to testify that he has intermittent 
ringing in his ears [see Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, to the extent that the Veteran is 
attempting to provide a diagnosis of tinnitus, it is well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992);  see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Veteran's statements offered in support of 
his tinnitus claim are not competent medical evidence and do 
not serve to establish the existence of a current 
disability.  

The Board acknowledges the Veteran's assertion that a doctor 
told him he had "tinnitus from loud noises" in 1972.  See 
the April 2009 hearing transcript, page 4.  However, no 
documentation of any medical treatment prior to 2004 exists 
of record.
The Veteran's statements as to what a doctor purportedly 
diagnosed or related to military service are not probative.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [a 
claimant's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence].  

In the absence of any diagnosed tinnitus, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met as to the Veteran's tinnitus claim, and it 
fails on this basis alone.

With respect to Hickson element (2), in-service disease or 
injury, the Board notes that the evidence of record does not 
indicate that the Veteran is a veteran of combat, and he does 
not appear to so contend.  The combat presumptions are 
therefore not applicable.  See 38 U.S.C. § 1154 (West 2002); 
38 C.F.R. § 3.304(d) (2008).  

The Board will separately address disease and injury.  
Concerning in-service disease, as noted above, most of the 
Veteran's service treatment records are missing.  Crucially, 
of record is the Veteran's May 1959 separation examination 
report.  That report included hearing testing that was 
pertinently negative.  
The examiner specifically gave the Veteran a "normal" 
clinical evaluation for the ears and identified no observable 
hearing loss or complaints of ringing on the examination 
report.  Additionally, the Veterans May 6, 1959 Chronological 
Record of Medical Care notes no in-service diagnosis of 
hearing loss or tinnitus.                    

[The April 2006 VA examiner noted that whisper voice testing, 
such as was conducted at the separation examination in 1959, 
"does not reliably detect high-frequency hearing losses of 
the type often associated with noise exposure".  The Board 
does not dispute this.  However, this does not serve to prove 
the opposite - that hearing loss in fact existed at 
separation.]

Concerning in-service injury, the Veteran contends that his 
hearing loss and alleged tinnitus were caused by exposure to 
loud noises in service, to include weapons firing during 
basic training, as well as airplane and vehicle engine noise 
while working as a mechanic.  See the April 2009 hearing 
transcript, pages 3-7.  The Board wishes to make it clear 
that it does not disbelieve that the Veteran may have been 
exposed to high levels of noise during service, as were 
millions of other veterans.  However, the evidence of record 
does not support the Veteran's contention that he sustained 
any injury thereby.  Indeed, the Veteran's May 1959 
separation examination was pertinently negative for any ear 
injury or hearing disability.  

Crucially, there is no mention of ear problems by the Veteran 
until he filed his initial claim of entitlement to VA 
benefits in October 2005, more than 55 years after he left 
military service in June 1959.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  The lack of any medical evidence 
of ear problems from 1959 to April 2004 is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

The Board acknowledges the Veteran's assertion that he 
received treatment for his hearing problem in 1972.  See the 
April 2009 hearing transcript, page 4.  However, as noted 
above, no medical documentation of treatment exists of 
record.  

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the Veteran 
sustained acoustic trauma in the performance of his duties, 
and there is no evidence of hearing loss or tinnitus in 
service or for decades thereafter.

Accordingly, Hickson element (2) is not met as to both 
issues.  The Veteran's hearing loss claim fails on this basis 
alone, and the Veteran's tinnitus claim fails on this basis 
as well.   

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, the April 2006 VA examiner specifically 
indicated that "the onset of hearing loss cannot be 
determined without speculation, as the contribution of post-
military noise exposure and aging to the current severity of 
the hearing loss cannot be ascertained."  See the April 2006 
VA examiner's report, page 4.  While the examiner went on to 
state that if he were "forced to speculate, it would be 
reasonable to conclude only that it is at least as likely as 
not that [the Veteran's] hearing loss began as a result of 
military noise exposure," the Court has held that evidence 
which is speculative in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty].  

To the extent that the Veteran is presenting an argument that 
he had tinnitus and hearing loss in service and continuously 
thereafter [see the April 2009 hearing transcript, page 4], 
the Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence supporting this argument.  

As was noted above, hearing loss and tinnitus were not 
identified in service, nor were they diagnosed in the decades 
after service.  [Indeed, tinnitus was never diagnosed.]  
During the time from the Veteran's separation from service to 
2004, a period of over four decades, there were no complaints 
of, or treatment for hearing loss or tinnitus.  Supporting 
medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson, supra.  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Hickson element (3), medical nexus, has not been satisfied as 
to both issues, and the claims also fail on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Hickson elements (2) 
and (3) have not been met with respect to the Veteran's 
hearing loss claim, and all three Hickson elements have not 
been met with respect to the Veteran's tinnitus claim.  
Therefore, the benefits sought on appeal are accordingly 
denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


